UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22310 FactorShares Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) SR Services, LLC 300 Delaware Ave, Suite 800 Wilmington, DE 19801 (Name and address of agent for service) 877 756-PURE Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period: March 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report March 31, 2013 PureFunds™ ISE Diamond/Gemstone ETF Ticker: GEMS PureFunds™ ISE Mining Service ETF Ticker: MSXX PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers)ETF Ticker: SILJ PureFunds™ ETFs TABLE OF CONTENTS March 31, 2013 Page Portfolio Allocation 3 Schedule of Investments 4 Statements of Assets and Liabilities 8 Statements of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 13 Notes to the Financial Statements 16 Frequency Distribution of Premiums and Discounts 22 Approval of Advisory Agreements and Board Considerations 23 Expense Example 26 Information About the Portfolio Holdings 28 Information About Proxy Voting 28 Privacy Policy 29 2 PureFunds™ ETFs PORTFOLIO ALLOCATION As of March 31, 2013 (Unaudited) Country Percentage of Net Assets GEMS SILJ MSXX Australia % % % Canada Chile - - China - - Hong Kong - Indonesia - - Japan - - Singapore - - South Africa - - Sweden - - United Kingdom - United States Short-Term and other Net Assets % % % 3 PureFunds™ ETFs PureFundsTM ISE Diamond/Gemstone ETF Schedule of Investments March 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 98.9% Australia - 6.5% Metals & Mining - 6.5% BHP Billiton Ltd. $ Total Metals & Mining Total Australia Canada - 23.9% Metals & Mining - 23.9% Archon Minerals Ltd. (a) Dominion Diamond Corporation (a) Lucara Diamond Corporation (a) Mountain Province Diamonds, Inc. (a) Peregrine Diamonds Ltd. (a) Shore Gold, Inc. (a) Stornoway Diamond Corporation (a) Total Metals & Mining Total Canada Hong Kong - 23.7% Specialty Retail - 21.5% Chow Sang Sang Holdings International Ltd. Chow Tai Fook Jewellery Group Ltd. Emperor Watch & Jewelery Ltd. Luk Fook Holdings (International) Ltd. Total Specialty Retail Textiles, Apparel & Luxury Goods - 2.2% Ming Fung Jewellery Group Ltd. (a) Total Textiles, Apparel & Luxury Goods Total Hong Kong Japan - 3.4% Specialty Retail - 3.4% Tsutsumi Jewelry Company Ltd. Total Specialty Retail Total Japan United Kingdom - 26.1% Metals & Mining - 26.1% Anglo American PLC Firestone Diamonds PLC (a) Gem Diamonds Ltd. (a) Gemfields PLC (a) Paragon Diamonds Ltd. (a) Petra Diamonds Ltd. (a) Total Metals & Mining Total United Kingdom United States - 15.3% Internet Catalog & Retail - 4.3% Blue Nile, Inc. (a) Total Internet Catalog & Retail Specialty Retail - 11.0% Signet Jewelers Ltd. Zale Corporation (a) Total Specialty Retail Total United States TOTAL COMMON STOCKS (Cost $1,948,610) Total Investments (Cost $1,948,610) - 98.9% Other Assets in Excess of Liabilities - 1.1% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. 4 PureFunds™ ETFs PureFundsTM ISE Junior Silver (Small Cap Miners/Explorers) ETF Schedule of Investments March 31, 2013 (Unaudited) Shares Market Value COMMON STOCKS - 97.8% Metals & Mining - 97.8% Australia - 1.7% Perilya Ltd. (a) $ Total Australia $ Canada - 87.9% Alexco Resource Corporation (a) Aurcana Corporation (a) Bear Creek Mining Corporation (a) Endeavour Silver Corporation (a) Excellon Resources, Inc. (a) Fortuna Silver Mines, Inc. (a) Gabriel Resources Ltd. (a) Gran Colombia Gold Corporation (a) Great Panther Silver Ltd. (a) International Minerals Corporation (a) MAG Silver Corporation (a) Mandalay Resources Corporation (a) Minco Silver Corporation (a) Mirasol Resources Ltd. (a) Orko Silver Corporation (a) Primero Mining Corporation (a) Revett Minerals, Inc. (a) Sabina Gold & Silver Corporation (a) Santacruz Silver Mining Ltd. (a) Scorpio Mining Corporation (a) Silvercorp Metals, Inc. (a) SilverCrest Mines, Inc. (a) Trevali Mining Corporation (a) US Silver & Gold, Inc. (a) Wildcat Silver Corporation (a) Total Canada Hong Kong - 5.8% G-Resources Group Ltd. (a) Total Hong Kong United Kingdom - 0.5% Arian Silver Corporation (a) Total United Kingdom United States - 1.9% Golden Minerals Company (a) Total United States Total Metals & Mining TOTAL COMMON STOCKS (Cost $3,636,996) Total Investments (Cost $3,636,996) - 97.8% Other Assets in Excess of Liabilities - 2.2% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. 5 PureFunds™ ETFs PureFundsTM ISE Mining Service ETF Schedule of Investments March 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 98.2% Australia - 53.3% Commerical Services & Supplies - 7.3% Mineral Resources Ltd. $ Total Commercial Services & Supplies Construction & Engineering - 40.6% Ausdrill Ltd. Ausenco Ltd. Boart Longyear Ltd. Clough Ltd. Forge Group Ltd. GR Engineering Services Ltd. MACA Ltd. MacMahon Holdings Ltd. Mastermyne Group Ltd. Monadelphous Group Ltd. NRW Holdings Ltd. WDS Ltd. Total Construction & Engineering Machinery - 3.3% Bradken Ltd. Total Machinery Metals & Mining - 2.1% Imdex Ltd. Total Metals & Mining Total Australia Canada - 9.6% Diversifed Financial Services - 2.0% Sprott Resource Lending Corporation (a) Total Diversified Financial Services Metals & Mining - 7.6% Energold Drilling Corporation (a) Foraco International SA (a) Major Drilling Group International Inc. Orbit Garant Drilling Inc. (a) Total Metals & Mining Total Canada Chile - 1.8% Chemicals - 1.8% Enaex S.A. Total Chemicals Total Chile China - 5.4% Oil & Gas & Consumable Fuels - 5.4% China Coal Energy Company - Class H Total Oil & Gas & Consumable Fuels Total China The accompanying notes are an integral part of these financial statements 6 PureFunds™ ETFs Indonesia - 2.8% Oil & Gas & Consumable Fuels - 2.8% Delta Dunia Makmur Tbk PT (a) Total Oil & Gas & Consumable Fuels Total Indonesia Singapore - 3.3% Energy Equipment & Services - 3.3% Capital Drilling Ltd. (a) Total Energy Equipment & Services Total Singapore South Africa - 1.8% Metals & Mining - 1.8% Sentula Mining Ltd. (a) Total Metals & Mining Total South Africa Sweden - 7.0% Machinery - 7.0% Atlas Copco AB Total Machinery Total Sweden United States - 13.2% Construction & Engineering - 1.9% Layne Christensen Company (a) Total Construction & Engineering Machinery - 11.3% Joy Global, Inc. Terex Corporation (a) Total Machinery Total United States TOTAL COMMON STOCKS (Cost $1,007,429) Total Investments (Cost $1,007,429) - 98.2% Other Assets in Excess of Liabilities - 1.8% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. The accompanying notes are an integral part of these financial statements 7 PureFunds™ ETFs Statements of Assets and Liabilities As of March 31, 2013 (Unaudited) PureFundsTM ISE Diamond/
